PER CURIAM.
After a full and independent review of the record, we affirm Appellant’s judgments and sentences without discussion in this Anders1 appeal. However, we find one matter in need of correction. An issue as to Appellant’s competence arose after she entered her pleas below. Ultimately, the trial judge conducted a competency hearing at which he found Appellant to be competent before proceeding to sentencing. However, no written competency order appears in the record. See Fla. R.Crim. P. 3.212(b) (“If the court finds the defendant competent to proceed, the court shall enter its order so finding and shall proceed.”). Accordingly, we remand this matter with directions that the trial judge enter an order memorializing his oral ruling nunc pro tunc to the date of the competency hearing. See, e.g., Childs v. State, 44 So.3d 216 (Fla. 2d DCA 2010).
AFFIRMED; REMANDED with directions.
GRIFFIN, LAWSON and EVANDER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).